            Case 2:19-cr-00092-cr Document 57 Filed 01/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )        Case No. 2:19-CR-00092-01
                                               )
VERONICA LEWIS,                                )
    Defendant.                                 )


                               STIPULATED MOTION
                       TO CONTINUE CHANGE OF PLEA HEARING

       Defendant Veronica Lewis, through counsel, respectfully requests that the change of plea

hearing currently scheduled for January 13, 2021 be continued for three weeks. The government

agrees with this requested continuance.

       On January 5, 2021, the parties filed the plea agreement in this case. See Doc. 56. The

plea agreement states that the agreement is contingent on Ms. Lewis entering a plea agreement

with the State of Vermont in which she pleads guilty to Attempted Second Degree Murder. Id. at

¶ 13. The federal plea agreement anticipates that the state court plea agreement be finalized

before entry of the guilty plea in federal court.

       On January 7, 2021, counsel learned that Ms. Lewis’ state court counsel and counsel for

the Vermont Attorney General’s office were in the process of making some changes to the state

court plea agreement. As a result, the final version has not yet been signed by all parties. Counsel

anticipates that the state court plea agreement will be finalized and signed by all parties within

the next three weeks. Accordingly, to comply with the provisions of the federal plea agreement,

the parties jointly request that the change of plea hearing be continued for three weeks.




                                                    1
          Case 2:19-cr-00092-cr Document 57 Filed 01/12/21 Page 2 of 2




       WHEREFORE, Veronica Lewis respectfully requests that the Court grant the Stipulated

Motion to Continue Change of Plea Hearing for three weeks.

Dated: January 12, 2021

                                                 MICHAEL L. DESAUTELS
                                                 FEDERAL PUBLIC DEFENDER

                                           By:   /s/ David L. McColgin
                                                 David L. McColgin
                                                 Assistant Federal Public Defender
                                                 126 College Street, Suite 410
                                                 Burlington, Vermont 05401
                                                 (802) 862-6990
                                                 Counsel for Veronica Lewis




                                             2
